Citation Nr: 0734424	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  03-08 461A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to service connection for bilateral knee 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel



INTRODUCTION

The veteran had active service from February 1943 to January 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision by the 
above Department of Veteran Affairs (VA) Regional Office 
(RO), which denied service connection for bilateral knee 
disorder.


FINDING OF FACT

The competent and probative evidence preponderates against a 
finding that the veteran's bilateral knee disorder is service 
connected.


CONCLUSION OF LAW

A bilateral knee disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.303 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5.103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims had held that VCAA notice should 
be provided to a veteran before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If, 
however, VCAA notice is provided after the initial decision, 
such a timing error can be cured by subsequent readjudication 
of the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 
537, 543 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 861 (Fed. Cir. 2007).

In November 2001, the RO sent the veteran a letter informing 
him of the types of evidence needed to substantiate his claim 
and its duty to assist him in substantiating his claim under 
the VCAA.  The letter informed the veteran that VA would 
assist him in obtaining evidence necessary to support his 
claim, such as medical records, employment records, or 
records from other Federal agencies.  He was advised that it 
is his responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim.  See 38 C.F.R. § 
3.159(b)(1).

The Board finds that the content of the November 2001 letter 
provided to the veteran complied with requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  The January 2001 rating decision, 
February 2003 SOC, and September 2005 SSOC explained the 
basis for the RO's action, and the SOC and SSOC provided him 
with additional 60 day periods to submit more evidence.  It 
appears that obtainable evidence identified by the veteran 
relative to his claim has been obtained and associated with 
the claims file, and that neither he nor his representative 
has identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

In addition to the foregoing harmless-error analysis, the 
decision of the Court in Dingess v. Nicholson, 19 Vet. App. 
473 (2006) requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date.  This requirement was 
fulfilled in a March 2006 letter that the RO sent to the 
veteran.

The RO did not afford the veteran a VA examination because 
there is sufficient medical evidence to decide the claim, and 
the Board agrees.  In McClendon v. Nicholson, 20 Vet. App. 79 
(2006), the Court reviewed the criteria for determining when 
an examination is required by applicable regulation and how 
the Board applies 38 C.F.R. § 3.159(c).  The three salient 
benchmarks are: competent evidence of a current disability or 
recurrent symptoms; establishment of an in-service event, 
injury, or disease; and indication that the current 
disability may be associated with an in-service event.  The 
Board finds that there is competent evidence of current knee 
disorder, as will be discussed below.  The Board does not 
find, however, that there is credible evidence that tends to 
show that there was an in-service event, injury, or disease.  
In addition, there is no competent or credible evidence that 
his knee disorder is etiologically related to service.  
Therefore, the Board finds that the evidence of record does 
not trigger the necessity of an examination in order to 
decide the claim on the merits.  38 C.F.R. § 3.159(c).

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Factual Background

The veteran's service medical records (SMRs) do not contain 
any treatment related to his knees.  They do contain 
treatment for a thigh contusion suffered during a May 1945 
motor vehicle accident in Germany.  

At a June 1988 private orthopedic consultation the veteran 
said that he had been having pain in his left knee since 
approximately 1984.  In December 1988 he underwent a left 
knee replacement, and in February 1989 he had a right knee 
replacement.  The veteran later had bilateral arthroscopic 
surgery on his knees, in March 1992.  Another private 
orthopedist wrote in November 2000 that he had treated the 
veteran since 1988 and diagnosed him with bilateral severe 
osteoarthritis of the knees.  

In April 2003 and June 2006 statements, the veteran wrote 
that while he was serving in Europe a building was hit by 
artillery, causing it to collapse into a truck in which he 
was riding, killing the driver and causing the veteran to be 
hospitalized for four weeks with injuries that included his 
knees.  

May 2005 MRIs (magnetic resonance imaging tests) of the knees 
showed that the veteran continued to have 
degenerative/arthritic changes.  At a March 2006 VA 
rheumatology consultation the veteran reported that he was in 
two motor vehicle accidents in 1944, and had concrete fall on 
his back.  The veteran also wrote in June 2006 that he was 
subsequently in a motor vehicle accident while serving in 
Germany which caused him to be hospitalized for injuries that 
included his knees, and that some of his records were lost 
when a truck fell into a German river.  He further wrote that 
he has had pain in his knees since his active service, and 
that it gets worse all the time.  

III.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated by active 
military service.  38 U.S.C.A. §§ 1110 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.303(a) (2007).

Service connection may be granted for disease that is 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d).  Service connection may also be granted on a 
presumptive basis for certain chronic disabilities, including 
arthritis, when manifested to a compensable degree within the 
initial post-service year.  38 C.F.R. §§ 3.307, 3.309(a). 

The Court of Appeals for Veterans Claims has held that in 
order to prevail on the issue of service connection, there 
must be medical evidence of a current disability, medical, or 
in certain circumstances lay, evidence of in-service 
incurrent or aggravation of a disease or injury, and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

Where there is chronic disease, e.g., arthritis, shown as 
such in service or within the presumptive period under 38 
C.F.R. § 3.307 so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service-
connected, unless clearly attributable to intercurrent 
causes.  This rule does not mean that any manifestation in 
service will permit service connection.  To show chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).

After a careful review of the evidence of record, the Board 
finds that service connection for a disability of the 
bilateral knees must be denied.  The veteran contends that he 
has had bilateral knee pain since injuring his knees while in 
service in the 1940s when a building collapsed onto a truck 
in which he was riding, and when he was in a separate motor 
vehicle accident.  The SMRs indicate that he was treated for 
a thigh contusion, and not for his knees, in May 1945 after a 
motor vehicle accident.  The Board notes that the absence of 
treatment or a diagnosis related to the knees in the 
veteran's SMRs is consistent with his treatment records from 
1988, when he said that he had a four-year history of left 
knee problems.  The Board finds no reason to doubt the 
accuracy of the SMRs, and finds them to be probative because 
they were made contemporaneous with the time period when the 
veteran  asserts his bilateral knee disabilities began.  

The veteran has contended that the records relating to his 
first in-service motor vehicle accident were lost or 
destroyed.  The Board is sensitive to our heightened 
obligation to explain our findings and conclusions, and to 
consider carefully the benefit-of-the-doubt rule, in a case 
where the SMRs are unavailable through no fault of the 
veteran.  See Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  In 
the present case, there is not any indication in the record 
besides the veteran's statement that any of his SMRs were 
lost or destroyed.  In addition, the Board notes that the 
existing SMRs do not show any complaints or treatment 
regarding the veteran's knees.

The Court of Appeals for Veterans Claims has established that 
symptoms, not treatment, are the essence of continuity of 
symptomatology, and the veteran contends that he has suffered 
from residuals of bilateral knee injuries since service.  
However, in analyzing a claim, the lack of evidence of 
treatment may bear on the probative value of the evidence of 
continuity.  Savage v. Gober 10 Vet. App. 488 (1997).  The 
record does not show that the veteran received any treatment 
for his knees for over 40 years after service.  When he was 
treated for his left knee in 1988, he said it had been 
painful since approximately 1984, and did not attribute the 
pain to any specific injury.  None of the veteran's treating 
providers subsequently tied his knee problems back to his 
active service.

The Board has also considered the March 2005 statement from 
the veteran's wife, to the effect that she recalls receiving 
a letter from him after his in-service automobile accidents 
in which he discussed his injuries, including his knees.  In 
general, lay witnesses are only competent to testify as to 
factual matters, such as what symptoms an individual was 
manifesting at a given time, and issues involving medical 
causation or diagnosis require competent medial evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Further, 
this recent lay evidence was based on recollections from a 
point in time as early as 1944 and, because of the passage of 
so much time, the reliability of such recollections versus 
evidence recorded contemporaneously with certain events may 
be called into question.

Even giving full credit to the recollections of the veteran 
and his wife as to knee injuries in service, their 
contentions as to chronicity and continuity since service are 
refuted by the lengthy gap after service with no reports of 
complaints or treatment for knee problems, by the existing 
SMRs in the file, and by the 1988 treatment records.  That 
contrary evidence significantly reduces the probative weight 
to be assigned to their statements.  In this respect, the 
Board is not finding or implying that the veteran or his wife 
are deliberately or consciously misrepresenting his medical 
history.  In essence, the Board concludes that the 
contemporaneous SMRs are far more reliable as to in-service 
events than remote memory going back to the mid-1940's.  The 
critical question now is whether there is any nexus, or 
connection, between any incident(s) in service and the 
veteran's knee disabilities, which were first documented many 
decades later, and on that question the objective evidentiary 
record is negative. 

Since the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
bilateral knee condition, the benefit-of-the-doubt doctrine 
is inapplicable and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert, supra.


ORDER

Service connection for bilateral knee disorder is denied.



_________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


